Citation Nr: 0923444	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for status post 
residuals of squamous cell carcinoma at the base of the 
tongue, as a result of exposure to herbicides.  

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served in Vietnam and is therefore presumed to 
have been exposed to Agent Orange.  Private records show that 
he was found to have squamous cell carcinoma at the base of 
the tongue in 2005.  He underwent a radical neck resection 
and dissection in May 2005 with concurrent 
chemotherapy/radiation therapy which was completed in August 
2005.  He alleges that this disorder resulted from exposure 
to Agent Orange/herbicides during his time in Vietnam.  In 
support of his claim, the Veteran submitted a 2006 Board 
decision which granted service connection for squamous cell 
carcinoma of the tongue based on several private physicians' 
opinions of record linking the condition, in part, to that 
Veteran's in-service Agent Orange exposure.  

In this case, the private physicians of record have not 
provided an opinion as to etiology of the squamous cell 
carcinoma at the base of the tongue, and the claimant has not 
been examined by VA personnel for this condition.  



It is the Board's conclusion that additional evidentiary 
development is warranted.  While the Veteran's squamous cell 
carcinoma of the tongue is not one of the diseases presumed 
to be due to Agent Orange exposure, (see 38 C.F.R. § 3.309(e) 
(2008)), a specialist's opinion as to etiology of the 
condition is necessary.  See 74 Fed. Reg. 21,258 (May 7, 
2009).

Thus, on remand, the Veteran should be afforded a VA 
examination to obtain a medical opinion as to whether his 
squamous cell carcinoma is related to service and the claims 
file should be made available to the examiner for review.  
Such an opinion is necessary for a determination on the 
merits of the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159 (c)(4) (2008).

Moreover, as to the claim for a rating in excess of 10 
percent for bilateral hearing loss, the Veteran asserts that 
this condition has increased in severity since the last VA 
audiological examination in 2006.  A current examination is 
necessary to determine the severity of this service-connected 
condition.  With regard to the audiological examination, the 
Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regarding notice as required by Dingess/Hartman, the 
Veteran was not provided with information pertaining to 
assignment of disability ratings, as well as information 
regarding the effective date that may be assigned.  Id.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The readjudication of the claims should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claims.  In readjudicating the increased 
rating claim, the RO/AMC should address whether a referral 
for an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue 
of an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  The RO should also consider whether 
"staged rating" (assignment of different ratings for distinct 
periods of time, consistent with the facts found) pursuant to 
the decision Hart v. Mansfield, 21 Vet. App. 505 (2007), is 
warranted.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his 
appeal that is not currently of record.  
The AMC/RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed and that its 
letter meets the requirements of 
Dingess/Hartman, cited to above (as 
appropriate).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107; see also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  If the Veteran responds, the AMC/RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the AMC/RO should 
schedule the Veteran for a VA examination 
by an appropriate physician.  The claims 
file must be made available to the 
examiner for review prior to the 
examination, and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions..  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as to the diagnosis, 
date of onset, and etiology of the 
squamous cell carcinoma at the base of 
the tongue.  The examiner should state 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that this disorder had its onset during 
active service or is related to any in-
service disease or injury, including from 
herbicide exposure or other toxins.

A detailed rationale for any opinion 
expressed should be provided.

4.  Also, the AMC/RO should schedule the 
Veteran for a VA audiological evaluation 
(with audiometric testing) to determine 
the current severity of his bilateral 
hearing loss disability.  The examiner 
must fully describe the functional 
effects caused by a hearing disability in 
his or her final report.

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the 
AMC/RO should readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  The AMC/RO should 
document its consideration of whether 
"staged rating" or referral for an 
extraschedular rating pursuant to the 
Hart and Barringer decisions, cited to 
above, is warranted.  If any benefit 
requested remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




